363 S.W.2d 468 (1963)
Joe COMPIAN, Appellant,
v.
The STATE of Texas, Appellee.
No. 35201.
Court of Criminal Appeals of Texas.
January 9, 1963.
No attorney on appeal for appellant.
Leon B. Douglas, State's Atty., Austin, for the State.
*469 WOODLEY, Presiding Judge.
The offense is driving a motor vehicle upon a public highway while intoxicated, the minimum punishment for which is 3 days in jail and a fine of $50. (Art. 802 Vernon's Ann.P.C.)
The judgment appealed from was rendered upon the verdict of a jury assessing a fine of $50, but no jail term.
The punishment assessed being less than the minimum provided by law, reversal of the conviction is required. Malone v. State, 168 Tex. Crim. 409, 328 S.W.2d 310; Henderson v. State, 167 Tex. Crim. 112, 318 S.W.2d 898, and cases cited.
The judgment is reversed and the cause remanded.